Filed 1/23/14 In re Victor R. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re VICTOR R., a Person Coming Under
the Juvenile Court Law.
                                                                 D064442
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. SJ012901)
         Plaintiff and Respondent,

         v.

ALINA V.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Garry G.

Haehnle, Judge. Reversed and remanded with directions.

         Suzanne F. Evans, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and Respondent.

         Julie E. Braden, under appointment by the Court of Appeal, for Minor.
       Alina V. appeals following the jurisdictional and dispositional hearing in the

dependency case of her son, Victor R. Alina contends the juvenile court lacked subject

matter jurisdiction pursuant to the Uniform Child Custody Jurisdiction and Enforcement

Act (UCCJEA) (Fam.Code, § 3400 et seq.). The San Diego County Health and Human

Services Agency (the Agency) concedes the court erred in asserting UCCJEA jurisdiction

and requests a limited remand for a hearing regarding subject matter jurisdiction and a

determination whether Mexico wishes to assert jurisdiction. We conclude the court

lacked UCCJEA jurisdiction; the jurisdictional findings and dispositional judgment must

be reversed; and the case must be remanded for proceedings in conformity with

UCCJEA.

       Victor was born in San Diego County in 2005, but lived in Mexico with Alina and

his father Francisco R. (the parents) and attended school there. On January 25, 2013,

Alina brought Victor to San Diego County. In March, the Agency received a report the

paternal grandfather had sexually abused Victor in Mexico. Alina showed the Agency

letters on Mexican government letterhead ordering a medical exam and a services

assessment for Victor. On April 16, a Mexican official confirmed there was an active

case against the paternal grandfather for sexually abusing Victor and a plan for a child

welfare check on Victor's siblings in Mexico. On April 17, the Agency filed a

dependency petition for Victor alleging Francisco was incarcerated in Mexico and Alina

was in jail in San Diego and they were unable to arrange for Victor's care. Victor was

detained in a foster home. In May, he began receiving services in San Diego County.



                                             2
In June, the Agency reported that Victor would be homeless without the court's

involvement. No relatives in California or Mexico were available for placement.

       On July 19, 2013, the court made a true finding on the petition and ordered Victor

placed in foster care. As to UCCJEA, the court made the following findings. Victor had

been in San Diego County since January; he went to school here and had ties here. He

had no ties to Mexico, no custody orders had been made there and there were no

placement possibilities there. The parents planned to live in the United States once they

were released from custody. If the court were to find that Mexico was Victor's home

state, he would be homeless and on the street.

       UCCJEA "is the exclusive method for determining subject matter jurisdiction for

custody proceedings in California, and its provisions apply to juvenile dependency

proceedings. [Citations.] [As relevant here], a California court has jurisdiction in a

dependency case if California was the child's home state when the proceeding

commenced, with 'home state' defined as the state in which the child lived with a parent

for at least six consecutive months immediately before the commencement of the

proceeding. (Fam. Code, §§ 3402, subd. (g), 3421, subd. (a)(1), 3422.)" (In re

Claudia S. (2005) 131 Cal. App. 4th 236, 245-246.) Here, the record shows that Victor

had lived in California with Alina for fewer than six months. We reverse and remand

with directions for an inquiry and determination whether Mexico wishes to assert

jurisdiction, with further proceedings as dictated by that determination.

       The Agency requests that the record be augmented with postjudgment items: a

Welfare and Institutions Code section 387 petition; detention, addendum and

                                             3
jurisdictional and dispositional reports; and minute orders. Alina opposes the motion,

arguing, inter alia, the requested items are not relevant. We agree and deny the motion.

                                     DISPOSITION

      The jurisdictional findings and dispositional judgment are reversed. The case is

remanded for proceedings in conformity with UCCJEA. This court's order of January 15,

2014, staying the six-month review hearing, is vacated.




                                                          O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


BENKE, J.




                                            4